Citation Nr: 1045847	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-14 338	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for migraine headaches to 
include as secondary to posttraumatic stress disorder.

3. Entitlement to service connection for a cervical spine 
disability.

4. Entitlement to service connection for a low back disability.

5. Entitlement to service connection for a right ankle 
disability.

6. Entitlement to service connection for a left ankle disability.

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1989 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
in the Veteran's file.

This matter was previously before the Board in January 2010, when 
it was remanded for further development to include VA 
examinations.  As the examinations are inadequate, further 
development is necessary to ensure  compliance with the remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The claims service connection are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

On the claim of service connection for tinnitus, on VA 
examination in April 2010, the VA examiner stated that the 
etiology of tinnitus could not be determined without resort to 
mere speculation and then stated that it was at least as likely 
as not that tinnitus was related to a history of military noise 
exposure.  The statements are inconsistent and further 
development for clarification under the duty to assist is needed.  
38 C.F.R. § 3.159(c)(4). 





On the claim of service connection for migraine headaches, on VA 
examination in April 2010, the VA examiner did not address 
aggravation of the nonservice-connected headaches by the service-
connected posttraumatic stress disorder and further development 
under the duty to assist is needed.  38 C.F.R. § 3.159(c)(4).

On the claims of service connection for a cervical spine 
disability, low back disability, and disabilities of the ankles, 
on VA examinations in March 2009 and in April 2010, the VA 
examiners found that the claimed disabilities were unrelated to 
service because of the lack of chronicity.  In statements and in 
testimony, the Veteran stated that as a medical specialist in 
service he treated himself and that no records were kept.  As the 
Veteran's statements and testimony are competent evidence and as 
the Board cannot conclude from the examinations that the medical 
experts have applied valid medical analysis to the significant 
facts of the claims, namely, the Veteran's statements and 
testimony, to reach the conclusions submitted in the medical 
opinions and further development under the duty to assist is 
needed.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination to determine whether it is 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), less 
likely than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation, that the 
Veteran's tinnitus is related to noise 
exposure in service.  

The VA examiner is asked to consider that 
the Veteran is competent to describe 
tinnitus in service and since service even 
though tinnitus was not specifically 
identified or documented in service.

In formulating the opinion, considering 
accepted medical principles pertaining to 
the history, manifestation, clinical 
course, and character of tinnitus, the VA 
examiner is asked to comment on whether or 
not the hearing thresholds, below 20 
decibels, in the tested frequencies on VA 
examination in March 2009, are consistent 
with noise-induced tinnitus.  [The 
threshold for normal hearing is from 0 to 
20 decibels, and a higher threshold level 
indicates some degree of hearing loss, but 
not a hearing loss disability under 38 
C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) (citing as authority 
Current Medical Diagnosis and Treatment, 
110-11 (Stephen A. Schroeder et al. eds. 
(1988)).]  

If, however, after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge.

The claims folder should be made available 
to the examiner for review.








2.  Afford the Veteran a VA examination to 
determine whether it is more likely than 
not (probability greater than 50 percent), 
at least as likely as not (probability of 
50 percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation, that the Veteran's migraine 
headaches are aggravated by service-
connected posttraumatic stress disorder. 

In this context, the term "aggravation" 
means a permanent increase in migraine 
headaches, that is, an irreversible 
worsening of the headaches beyond the 
natural clinical course and character of 
the condition due to the service-connected 
posttraumatic stress disorder as 
contrasted to a temporary worsening of 
symptoms.

If, however, after a review of the record, 
an opinion on aggravation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
aggravation cannot be determined because 
an opinion on aggravation is beyond what 
may be reasonably concluded based on the 
evidence of record and current medical 
knowledge.

The claims folder should be made available 
to the examiner for review.







3. Afford the Veteran a VA examination to 
determine whether it is more likely than 
not (probability greater than 50 percent), 
at least as likely as not (probability of 
50 percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation, that degenerative joint 
disease of the cervical spine, lumbar 
strain, and right and left ankle strains 
are consistent with the events in service, 
including the physical demands of airborne 
training, including at least 16 jumps.

The examiner is asked to consider that in 
service in October 1991, the Veteran 
suffered an inversion injury of the left 
ankle.  In October 1992, on a nontactical 
jump, on going out the door of the 
aircraft, the Veteran's equipment got 
caught on the static line and he was left 
dangling from the aircraft and he had to 
be pulled back into the plane.  In June 
1993, the Veteran was in a vehicle 
accident and the assessment was muscle 
strain of the back muscles.  After 
service, in January 2008, a private 
health-care provider stated that the 
Veteran had lumbar and cervical pain and 
ankle pain consistent with repetitive 
airborne activity.

The VA examiner is asked to consider that 
the Veteran is competent to describe 
injuries in service even though a 
particular injury was not specifically 
identified or documented in service and to 
describe symptoms after service.

The claims folder must be available for 
review by the examiner.

4.  After the above development is 
completed, adjudicate the claims, 
including the claim of service connection 
by aggravation for migraine headaches due 
to service-connected posttraumatic stress 
disorder.  If any benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




 Department of Veterans Affairs


